         Case 1:18-cr-00108-EGS Document 34 Filed 11/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
              v.                            :
                                            :       Case No.: 18-cr-00108 (EGS)
MARK A. GIBSON,                             :
                                            :
              Defendant.                    :


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is now assigned to

Assistant United States Attorney Kelly L. Smith. AUSA Kelly L. Smith will be substituting for

AUSA Lisa Walters.



                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            ACTING UNITED STATES ATTORNEY
                                            New York Bar No. 4444188

                                     By:    /s/ Kelly L. Smith ______
                                            Kelly L. Smith
                                            Assistant United States Attorney
                                            New York Bar No. 5321971
                                            United States Attorney’s Office for D.C.
                                            Federal Major Crimes Section
                                            555 Fourth Street, N.W., Fourth Floor
                                            Washington, D.C. 20530
                                            E-mail: Kelly.Smith@usdoj.gov
                                            Telephone: (202) 436-5921
         Case 1:18-cr-00108-EGS Document 34 Filed 11/02/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 2nd day of November, 2020, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                                     /s/ Kelly L. Smith ______
                                                     Kelly L. Smith
                                                     Assistant United States Attorney
